Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 requires that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 limits the midsole exclusively to expanded particles.   It is not clear how the sole can then further comprise “at least one supporting element.”  The applicant is using open ended claim language after closed claim language and thus renders the claim indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reinhardt (US 2013/0291409).
**Note – Claim 8 does not require the entire midsole to consist of expanded material because the limitation “midsole element” reads on a portion of a midsole. **
***Although Reinhardt discloses such, applicant’s claim does not require fusing in the presence of steam, because method limitations do not further limit product claims.***

As to claims 8, 9, 17, 21 and 22, Reinhardt discloses a shoe (fig 9a) comprising a sole (fig 9b), wherein the sole comprises an outsole element 913, a midsole 912 comprising particles consisting of randomly arranged (para 9) particles of an expanded thermoplastic polyurethane (eTPU) (para 81, 193, fig 9a-9b), fused to each other and to the outsole element (para 56, 62 195), and at least one supporting element 614 integrated into the sole (fig 6); wherein the particles of the expanded material are fused to each other and to the outsole element in the presence of steam (fig 15a-d para 241-251). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt as applied to claim 9 above, and further in view of Chen (US 2015/0076236).
Reinhardt does not disclose an RFID tag attached to the shoe. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to attached an RFID tag to the shoe of Reinhardt as taught by Chen (para 6) as doing such makes the shoe easier to track (para 6).


Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered.  The arguments directed at Rustam are moot.  Applicant argues that Reinhardt is directed to formed regions of the midsole free from expanded TPU.  Examiner asserts that Reinhardt expressly discloses an embodiment where the midsole consists of expanded TPU.  See citations in body of rejection above.  Reinhardt uses two different expanded TPU’s, but both materials are still particles of expanded TPU, and applicant’s claims do not require a single type of eTPU. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748